department of the treasury internal_revenue_service washington d c contact person 8b contact number date oct uniform issue list legend x t u w dear sir or madam this is in reply to your tulings request of date on p's proposed transfer of all of its assets to x and y pursuant to sec_507 of the internal_revenue_code code p x and y are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code p is also an operating_foundation under sec_4942 of the p's principal asset is its art collection as part of p's dissolution p will contribute a substantial portion of its art collection to a museum that is public charity not a private_foundation under sec_509 of the p will liquidate the balance of its art collection and distribute the proceeds equally shares to x and y p has no expenditure_responsibility grants outstanding under sec_4945 of the code p will voluntarily terminate its private_foundation_status by giving the notice under sec_507 of the code to the internat revenue service code the following rulings are requested p's transfer of all of its assets in equal shares to x and y will qualify as sec_507 transfers pursuant to sec_1 b of the income_tax regulations p will not have terminated its private_foundation_status and pursuant to sec_1_507-4 of the regulations p will not be subject_to any_tax under sec_507 of the code under sec_1_507-3 a i of the regulations each of x and y will be treated as if each were p in the proportion that the fair_market_value of p's assets transferred to each of x and y bears to the fair market vaiue of p immediately before the transfer p will be terminated for purposes of sec_507 of the code when p complies with the notification requirements of sec_507 a and b of the code in the year in which p terminates there will be no tax imposed under sec_507 of the code upon p's termination in any taxable_year following p's transfers to x and y because p will have no assets any gain realized by p as a result of the proposed sales will not constitute unrelated_business_taxable_income pursuant to sec_512 of the code and therefore will not be subject_to the tax on unrelated_business_taxable_income pursuant to sec_511 of the code p's gain if any realized as a result of its transfer of assets will not constitute net_investment_income pursuant to sec_4940 of the code and will not be subject_to the excise_tax on net_investment_income pursuant to sec_4940 of the code c a of the code p's transfer of assets to x and y will not constitute a sale_or_other_disposition of property under section between p x y or their directors p's transfer of assets to x and y will not constitute acts of self-dealing under sec_4941 of the code code p's transfer of assets to x and y will not constitute jeopardizing investments under sec_4944 of the p's transfer of assets to x and y will not constitute taxable_expenditures under sec_4945 of the code to p and p will not be required to exercise expenditure_responsibility under sec_4945 of the code sec_501 nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section the exemption from federal_income_tax the code provides for of of section s09 a of the code describes organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 c of the code sec_507 of the code imposes an excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_507 a of the code this sec_507 tax is equal to the tower of the aggregate tax_benefit that has resulted from the foundation's exemption from federal_income_tax under sec_501 c of the code or the value of the net assets of the foundation sec_507 of the code provides that for purposes of sec_507 of the code the value of the net assets of the private_foundation shall be determined at whichever time the value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shal not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_507 d of the code provides in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 b of the regulations provides that a private_foundation which transfers all of its assets 's not required to file annual information returns required by sec_6033 of the code for its tax years after the ‘sy vear of its transfer when it has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 i of the regulations indicates that if a private_foundation effectively controlled directly or indirectly a transferor private_foundation transfers assets by the same person or persons who to effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer revrul_78_387 c b concerns a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the same persons in accordance with sec_1_507-3 a i of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-1 b and d of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_511 sec_512 sec_513 and sec_514 of the code describe the income_tax on unrelated business taxabie income that applies to income from an unrelated business conducted by an organization that is otherwise exempt from federal_income_tax pursuant to sec_501 c of the code sec_512 of the code and sec_1_512_b_-1 of the regulations provide for the exclusion from unrelated_business_income taxable_income of gains or losses from the sale exchange or disposition of property or assets that are not held by the exempt_organization as stock_in_trade or inventory or for sale to customers in the ordinary course of business sec_513 of the code defines an unrelated business as a business that is not directly and substantially related to the performance of the organization's exempt purposes sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on an act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 a of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person ‘ sec_4945 of the code imposes tax upon a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 h of the code on its grants to another private_foundation sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than the charitable or other purposes under sec_170 c b of the code sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper reports from a grantee private_foundation on the grantee's uses of a grant sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code sec_1 a of the regulations provides that where a private_foundation transfers all of its assets pursuant to sec_507 of the code to one or more private_foundations exempt from federal_income_tax under sec_501 c of the code the transferor private_foundation will have no expenditure_responsibility requirement under sec_4945 of the code sec_6043 of the code and sec_1_6043-3 of the regulations provides that a private_foundation must file its return with respect to its dissolution p will transfer all of its assets to x and y your requested rulings are discussed below analysi sec_1 under sec_1_507-3 c of the regulations a transfer under sec_507 b of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor foundation's assets because p will transfer ali its assets under sec_1 c of the regulations and thus will be a transfer under sec_507 of the code its assets p's transfer will be a significant disposition of of under sec_1_507-3 d of the regulations p's transfer of assets to x and y pursuant to sec_507 of the code will not terminate p's private_foundation_status under sec_509 of the code under sec_1_507-4 of the regulations p's transfer of assets to x and y pursuant to sec_507 of the code will not result in termination_tax under sec_507 of the code under sec_1_507-3 of the regulations transferees x and y will each be treated as if each were p in the proportion that the fair_market_value of p's assets transferred to each of x and y bears to the fair_market_value of p immediately before the transfer under sec_507 of the code and sec_1_507-1 of the regulations p’s status as a private_foundation under sec_509 of the code will be terminated under sec_507 of the code when p complies with the notice and requirements of that sec_507 of the code under sec_1 a -1 b of the regulations p must file its finat annual information_return on form_990-pf pursuant to sec_6043 of the code for the tax_year when p terminates under sec_507 of the code after p has transferred all of its assets to x and y the value of p's assets will be zero thus p's voluntary notice of termination of its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code will not result in tax under sec_507 of the code when p has no assets p's transfer of a substantial portion of its art collection to a museum which is exempt from federal_income_tax under sec_501 of the code and is a public charity not a private_foundation under sec_509 of the code is a grant of assets to such museum for furtherance of exempt purposes under sec_501 of the code and thus is not an unrelated sale or disposition of property that results in unrelated_business_taxable_income or unrelated_business_income_tax under sec_511 sec_612 sec_513 or sec_514 of the code under sec_512 of the code p's liquidation of the balance of its art collection will not be the sale of assets that are held in inventory or trade_or_business for sale to customers and thus p's liquidation of the balance of its art collection will not result in unrelated_business_taxable_income or unrelated_business_income_tax under sec_511 sec_512 sec_513 or sec_514 of the code p's transfer of its assets pursuant to sec_507 of the code to x and y will not result in income or tax under sec_4940 of the code and under sec_4941 of the code p's transfer of assets to x and y will not be an act of self-dealing because p's transfer will be for exempt purposes to x and y as organizations exempt from federa income_tax under sec_501 of the code which are not disqualified persons under sec_4946 of the code for purposes of sec_4941 of the code pursuant to sec_53_4946-1 a of the regulations _ under sec_4944 of the code p's transfer of assets to x and y is for exempt purposes-and will not be a jeopardizing investment or result in tax under that section under sec_53_4945-6 of the regulations a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt from federal_income_tax under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 of the code thus p’s transfer of its assets to x and y will not be a taxable_expenditure under sec_4945 of the code or subject p to tax under that section under sec_1_507-3 a of the regulations where a private_foundation transfers ail its assets pursuant to sec_507 b of the code to one or more private_foundations exempt from federal_income_tax under sec_501 of the code the transferor private_foundation will have no expenditure_responsibility requirement under sec_4945 of be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to x and y the code thus not will of p accordingly we rule p's transfer of all of its assets to x and y will qualify as transfers under sec_507 of the code will not have terminated its private will not be subject_to any pursuant to sec_1_507-1 of the income_tax regulations p foundation status and pursuant to sec_1_507-4 of the regulations p termination_tax under sec_507 of the code under sec_1_507-3 a i of the regulations x and y will be treated as if each were p in the proportion that the fair_market_value of p's assets transferred to each bears to the fair_market_value of p's transferred assets immediately before its transfer p will be terminated for purposes of sec_507 of the code when p complies with the notification requirements of sec_507 a and b of the code in the tax_year in which p terminates no tax under sec_507 of the code will be imposed on p's termination under sec_507 a of the code in any_tax year when p has transferred all of its assets to x and y and has no assets p's transfer and sales of its art collection will not constitute unrelated_business_taxable_income and will not result in unrelated_business_income_tax under sec_511 of the code and disposition of property resulting in tax under sec_4940 of the code p's transfers of assets to x and y will not constitute net_investment_income or a sale or other between p x y or their directors or disqualified persons p's transfer of assets to x and y will not constitute acts of self-dealing under sec_4941 of the code code p's transfer of assets to x and y will not constitute jeopardizing investments under sec_4944 of the p's transfer of assets to x and y will not constitute taxable_expenditures under sec_4945 of the code to p and p will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to p's transfer of all of its assets to x and y because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual return form_990-pf this ruling letter is directed only to the organizations that requested it provides that it may not be used or cited as precedent sec_6110 of the code sincerely cha j éseph chasin acting manager exempt_organizations technical group
